Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered March 7, 1994, convicting him of assault in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The *376appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant contends that the hearing court should have suppressed the gun which was admitted into evidence against him. He argues that the hearing court improperly credited the testimony of a police officer to the effect that his sister consented to the search of her apartment where the gun was found, and that her consent to the search was voluntarily given. We disagree. Although the testimony of the police officer was contradicted by the testimony of the defendant’s sister, the resolution of issues of credibility by the hearing court is entitled to great weight on appeal and will not be disturbed where, as here, it is supported by the record (see, People v Prochilo, 41 NY2d 759; People v Chou, 203 AD2d 299). The evidence is sufficient to establish that the defendant’s sister voluntarily consented to the search of the apartment.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Pizzuto, Altman and Krausman, JJ., concur.